Title: To Benjamin Franklin from Francis Eyre, 24 February 1761
From: Eyre, Francis
To: Franklin, Benjamin


          
            Sir
            Surry Street 24. Feb. 1761.
          
          I wrote you an Account on the 20th. of January of Mr. Moore’s Act being that Day referred to the Board of Trade. Since which the Board of Trade have referred it with several other Pensilvania Acts to their Counsell Sir Mathew Lambe, And as this is a private Act he makes a seperate Report thereon, for which I have already payd him his Fee of five Guineas, And as he is satisfyed that the Proprietor dos not oppose it (for he brought it in himself with other Acts) he on Wednesday last promised me his Report thereon in a few Days, which I hope will be the Middle of next Week; And if he finds no Difficulty in Point of Law, the Bill will afterwards pass easily; if he has any Difficulty, which he dos not seem to have, I must attend him in a more solemn Manner to remove it, but the lighter I make of it, the less Reason I have to suppose he will starte any such. I shall give it all the Dispatch I possibly can, when it comes from him, and I shall quicken him also, if he keeps it long. I am Sir Your most obedient humble Servant
          
            Fras. Eyre
          
         
          Addressed: To / Benjn. Franklyn Esqr.
        